Exhibit 10.15(c)

FIRST AMENDMENT

TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This First Amendment to the Amended and Restated Receivables Purchase Agreement
(“Amendment”) is executed as of this 12th day of December, 2007, by and between
COMPUCREDIT CORPORATION, a Georgia corporation (“CompuCredit”), and COMPUCREDIT
FUNDING CORP. III, a Nevada corporation (“CFC”).

WITNESSETH:

WHEREAS, CompuCredit and CFC executed the Amended and Restated Receivables
Purchase Agreement, dated as of January 3, 2005, as amended and restated as of
March 10, 2006 (as amended, the “Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Agreement on the terms and
conditions hereinafter set forth:

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment

1.1 Section 9.01. Section 9.01 is hereby amended by deleting that paragraph in
its entirety and substituting the following paragraph in its place:

This Agreement and the rights and obligations of the parties hereunder may not
be changed orally, but only by an instrument in writing signed by CFC and
CompuCredit in accordance with this Section 9.01. This Agreement may be amended
from time to time by CFC and CompuCredit (i) to cure any ambiguity, (ii) to
correct or supplement any provisions herein which may be inconsistent with any
other provisions herein, (iii) to add any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement, (iv) to change or modify the
Purchase Price and (v) to change, modify, delete or add any other obligation of
CompuCredit or CFC. Any reconveyance executed in accordance with the provisions
hereof shall not be considered to be an amendment to this Agreement.
Additionally, the amendment provisions set forth in this Section 9.01 shall not
apply to delete and substitute a new Schedule I provided that CompuCredit
delivers notice of such substitution to CFC on or prior to the effective date of
such substitution.

1.2 Schedule I to the Agreement. The current Schedule I to the Agreement is
deleted and the schedule attached hereto as Schedule I is substituted in its
place.

SECTION 2. Miscellaneous

2.1 Ratification. As amended hereby, the Agreement is in all respects ratified
and confirmed and the Agreement as so supplemented by this Amendment shall be
read, taken and construed as one and the same instrument.

2.2 Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

2.3 Governing Law; Parties; Severability. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT



--------------------------------------------------------------------------------

REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Whenever in this Amendment there is reference made to any of the parties hereto,
such reference shall also be a reference to the successors and assigns of such
party, including, without limitation, any debtor-in-possession or trustee. The
provisions of this Amendment shall be binding upon and shall inure to the
benefit of the successors and assigns of the parties hereto. If any one or more
of the covenants, agreements, provisions or terms of this Amendment shall for
any reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Amendment and shall in no way
affect the validity or enforceability of the remaining provisions.

2.4 Effectiveness. This Amendment shall be effective as of the date first above
written.

2.5 Counterparts. This Amendment may be executed in any number of counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

2.6 Defined Terms. Capitalized terms used herein shall have the meanings
assigned to such terms in the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CompuCredit and CFC have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

COMPUCREDIT CORPORATION

By:

 

/s/ Richard W. Gilbert

Name:

  Richard W. Gilbert

Title:

  COO COMPUCREDIT FUNDING CORP. III

By:

 

/s/ Rebecca Howell

Name:

  Rebecca Howell

Title:

  Director